Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Hunter Mayo (reg. no. 73,626) on November 18, 2021.
The claims have been amended as follows:
1.	(Currently Amended) A method, comprising:
providing, by a server system, an initial portion of content to a first application on a first user device that is separate from the server system, wherein the content is associated with an identifier; 
in response to one or more requests from the first user device, providing, by the server system, subsequent portions of the content to the first application on the first user device;
determining, by the server system, a state of the content provided to the first application, wherein the state of the content corresponds to a particular subsequent portion of the content being accessed, by the first application on the first user device, at a time of the determination of the state of the content;
generating, by the server system after the determining, a short code that is different from, and includes fewer characters than, the identifier;
associating, by the server system, the short code with the state of the content; 
sending, by the server system, the short code to the first user device; and


2.	(Canceled)

3.	(Previously Presented) The method of claim 1, wherein the content is associated with a transaction initiated by a user at the first user device, and wherein the state of the content further indicates transaction characteristics of the transaction.

4.	(Previously Presented) The method of claim 1, wherein
the content is a viewable content consumed by a user at the first application;
the viewable content is consumable by the user at the second application; and
the state of the content indicates one or more characteristics of the viewable content comprising a point of the viewable content at which the user ceased accessing the viewable content at the first application.

5.	(Previously Presented) The method of claim 1, wherein the providing the particular subsequent portion of the content includes facilitating access by a user of the content via the second application at the second user device to mimic previous access by the user via the first application at the first user device.

6.	(Previously Presented) The method of claim 1, further comprising:
relaying the short code to the second user device in response to a pausing of access of the content on the first user device.

7.	(Previously Presented) The method of claim 1, further comprising:


8.	(Previously Presented) The method of claim 1, further comprising:
receiving, by the server system, a request for the short code from the first user device, wherein the request is initiated by a selection of a user interface element displayed on a user interface of the first user device, and wherein the user interface element is displayed on the user interface of the first user device based on detecting an event in the first application.

9.	(Previously Presented) The method of claim 1, wherein the providing the particular subsequent portion of the content includes modifying the content to match the second application, wherein the second application has one or more different application characteristics from the first application.

10.	(Previously Presented) The method of claim 1, wherein the first application is a first type of application and the second application is a second, different type of application.

11-20.	(Canceled)

21.	(Currently Amended) A system, comprising:
a non-transitory memory; and
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
providing an initial portion of content to a first application on a first user device that is separate from the system, wherein the content is associated with an identifier;
in response to one or more requests from the first user device, providing subsequent portions of the content to the first application on the first user device;

after the determining, generating a short code that is different from, and includes fewer characters than, the identifiers;
associating the short code with the state of the content; 
sending the short code to the first user device; and
in response to receiving the short code from a second user device, providing the particular subsequent portion of the content to a second application on the second user device according to the determined state of the content.

22.	(Canceled)

23.	(Previously Presented) The system of claim 21, wherein
the content is associated with a transaction initiated by a user at the first user device; and
the state of the content further indicates transaction characteristics of the transaction.

24.	(Canceled)

25.	(Previously Presented) The system of claim 21, wherein the providing the particular subsequent portion of the content includes facilitating access by a user of the content via the second application at the second user device to mimic previous access by the user via the first application at the first user device.

26.	(Previously Presented) The system of claim 21, the operations further comprising:
relaying the short code to the second user device upon pausing of access of the content on the first user device.

27.	(Currently Amended) A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a server system to perform operations comprising:
providing an initial portion of content to a first application on a first user device that is separate from the server system, wherein the content is associated with an identifier;
in response to one or more requests from the first user device, providing subsequent portions of the content to the first application on the first user device;
determining, by the server system, a state of the content provided to the first application, wherein the state of the content corresponds to a particular subsequent portion of the content being accessed, by the first application on the first user device, at a time of the determination of the state of the content;
after the determining, generating a short code that is different from, and includes fewer characters than, the identifier;
associating the short code with the state of the content;
sending the short code to the first user device; and
in response to receiving the short code from a second user device, providing the particular subsequent portion of the content to a second application on the second user device according to the determined state of the content.

28.	(Canceled)

29.	(Previously Presented) The non-transitory machine-readable medium of claim 27, wherein the providing the particular subsequent portion of the content includes modifying one or more characteristics of the particular subsequent portion of the content to match the second application, wherein the second application has one or more different application characteristics from the first application.

30.	(Canceled)

31.	(Previously Presented) The method of claim 1, wherein the generating the short code is performed in response to receiving a request for the short code from the first user device.

32.	(Previously Presented) The method of claim 31, wherein the short code includes eight characters or fewer.

33.	(Previously Presented) The method of claim 1, further comprising:
prior to the associating the short code with the state of the content, receiving, by the server system, the short code from the first user device.

34.	(Previously Presented) The system of claim 21, wherein the operations further comprise:
generating the short code in response to receiving a request for the short code from the first user device.

35.	(Previously Presented) The method of claim 1, wherein the content is webpage data for a webpage hosted by the server system, and wherein the identifier is a URL associated with the webpage.

Reason for Allowance
The following is an examiner’s statement of reasons for allowance:  The cited prior arts fail to teach Applicant’s claims comprising: providing, by a server system, an initial portion of content to a first application on a first user device that is separate from the server system, wherein the content is associated with an identifier; in response to one or more requests from the first user device, providing, by the server system, subsequent portions of the content to the first application on the first user device; determining, by the server system, a state of the content provided to the first application, wherein the state of the content 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should
be directed to Philip Lee whose telephone number is (571)272-3967. The examiner can normally be
reached on 6a-3p M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Glenton Burgess can be reached on 571-272-3949. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application
Information Retrieval (PAIR) system. Status information for published applications may be obtained
from either Private PAIR or Public PAIR. Status information for unpublished applications is available
through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer
Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR
CANADA) or 571-272-1000.